Name: Commission Directive 93/61/EEC of 2 July 1993 setting out the schedules indicating the conditions to be met by vegetable propagating and planting material, other than seed pursuant to Council Directive 92/33/EEC
 Type: Directive
 Subject Matter: agricultural activity;  marketing;  plant product;  agricultural policy
 Date Published: 1993-10-07

 7.10.1993 EN Official Journal of the European Communities L 250/19 COMMISSION DIRECTIVE 93/61/EEC of 2 July 1993 setting out the schedules indicating the conditions to be met by vegetable propagating and planting material, other than seed pursuant to Council Directive 92/33/EEC THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 92/33/EEC of 28 April 1992 on the marketing of vegetable propagating and planting material, other than seed (1), and in particular Article 4 thereof, Whereas, in applying the provisions of this Directive, it is appropriate to take into account the production cycles of the various materials; Whereas, the conditions laid down in this Directive may be regarded as the minimum standard acceptable at this stage, regard being had to the current production conditions in the Community; whereas they will progressively be developed and refined in order ultimately to achieve high standards of quality; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive establishes the schedules referred to in Article 4 of Directive 92/33/EEC and sets out requirements as to labelling referred to in Article 11 of that Directive. 2. The schedules apply to the growing crop and vegetable propagating material (including rootstock), and planting material derived therefrom, of all the genera and species referred to in Annex II to Directive 92/33/EEC, and to rootstocks of other genera and species referred to in Article 4 of that Directive, irrespective of the propagation system applied, the abovementioned items being hereinafter collectively referred to as the material. 3. The provisions of this Directive shall apply progressively, account being taken of the production cycles of the material referred to in paragraph 2. Article 2 The material shall, where applicable, comply with the relevant plant health conditions laid down in Council Directive 77/93/EEC (2). Article 3 1. Without prejudice to the provisions of Article 2, material must at least appear, on visual inspection, to be substantially free from harmful organisms and diseases liable to affect quality, or signs or symptoms thereof, which reduce the usefulness of the vegetable propagating and planting material, and in particular from those listed in the Annex hereto, in respect of the genus or species concerned. 2. Any material showing visible signs or symptoms of harmful organisms or diseases referred to in paragraph 1 at the stage of the growing crop shall be treated properly immediately upon their appearance or, where appropriate, shall be eliminated. 3. In the case of bulbs of shallots and garlic, the following requirements shall also be met: the propagating material shall be derived directly from material which, at the stage of the growing crop, has been checked and found to be substantially free from any harmful organisms and diseases, or signs or symptoms thereof, referred to in paragraph 1 and in particular from those listed in the Annex hereto. Article 4 The material shall have identity and purity in respect of genera or species and shall also have sufficient varietal identity and varietal purity. Article 5 1. The material shall be substantially free from defects likely to impair its quality as propagating or planting material. 2. The vigour and dimensions of the material shall be satisfactory in respect of its usefulness as vegetable propagating and planting material. Furthermore, an appropriate balance shall be assured between the roots, stems and leaves. Article 6 1. The supplier's document referred to in Article 11 of Directive 92/33/EEC shall be of suitable material which has not previously been used and shall be printed in at least one of the official languages of the Community. It shall contain the following information headings: (i) indication EEC quality (ii) indication of EEC Member State code; (iii) indication of responsible official body or its distinguishing code; (iv) registration or accreditation number; (v) name of supplier; (vi) individual serial, week or batch number; (vii) date of issue of the supplier's document; (viii) reference number of seed lot in the case of young plants raised direct from seeds marketed pursuant to Council Directive 70/458/EEC (3). Alternatively this reference number shall be made available, on request, to the responsible official body; (ix) common name, or where the material is accompanied by a plant passport in accordance with Commission Directive 92/105/EEC (4), botanical name; (x) denomination of the variety. In the case of rootstock, denomination of the variety or its designation; (xi) quantity; (xii) in the case of imports from third countries pursuant to Article 16 (2) of Directive 92/33/EEC, the name of the country of harvesting. 2. Where the material is accompanied by a plant passport in accordance with Directive 92/105/EEC, the plant passport may, if the supplier so wishes, constitute the supplier's document referred to in paragraph 1. Nonetheless, the remark EEC-quality and an indication as to the responsible official body under Directive 92/33/EEC must be given, together with a reference to the denomination of the variety. In the case of imports from third countries under Article 16 (2) of Directive 92/33/EEC, the name of the country of harvesting must also be given. This information may be on the same document as the plant passport but must be clearly separated. Article 7 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 31 December 1993. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive. Article 8 This Directive is addressed to the Member States. Done at Brussels, 2 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 1. (2) OJ No L 26, 31. 1. 1977, p. 20. (3) OJ No L 225, 12. 10. 1970, p. 7. (4) OJ No L 4, 8. 1. 1993, p. 22. ANNEX LIST OF SPECIFIC HARMFUL ORGANISMS AND DISEASES LIABLE TO AFFECT QUALITY Genus or species Specific harmful organisms and diseases  Allium ascalonicum Insects, mites and nematodes at all stages of their development  Delia spp.  Ditylenchus dipsaci  Thysanoptera, but especially Thrips tabaci Fungi  Botrytis spp.  Peronospora destructor  Sclerotium cepivorum Viruses and virus-like organisms All, but especially Onion yellow dwarf virus  Allium cepa Insects, mites and nematodes at all stages of their development  Delia spp.  Ditylenchus dipsaci  Meloidogyne spp.  Thysanoptera, but especially Thrips tabaci Bacteria  Pseudomonas spp. Fungi  Botrytis spp.  Fusarium oxysporum f. sp. cepae  Peronospora destructor  Sclerotium cepivorum Viruses and virus-like organisms All, but especially Onion yellow dwarf virus  Allium fistulosum Insects, mites and nematodes at all stages of their development  Delia spp.  Ditylenchus dipsaci  Thysanoptera, but especially Thrips tabaci Fungi  Sclerotium cepivorum Viruses and virus-like organisms All  Allium porrum Insects, mites and nematodes at all stages of their development  Delia spp.  Ditylenchus dipsaci  Thysanoptera Bacteria  Pseudomonas spp. Fungi  Alternaria porri  Fusarium culmorum  Phytophthora porri  Scelerotium cepivorum Viruses and virus-like organisms All, but especially Leek yellow stripe virus  Allium sativum Insects, mites and nematodes at all stages of their development  Aceria tulipae  Delia spp.  Ditylenchus dipsaci  Thysanoptera Bacteria  Pseudomonas fluorescens Fungi  Sclerotium cepivorum Viruses and virus-like organisms All, but especially Onion yellow dwarf virus  Apium graveolens Insects, mites and nematodes at all stages of their development  Acidia heraclei  Lygus spp.  Psila rosae  Thysanoptera, but especially Frankliniella occidentalis and Thrips tabaci Bacteria  Erwinia carotovora subsp. carotovora  Pseudomonas syringae pv. apii Fungi  Fusarium oxysporum f. sp. apii  Phoma apiicola  Pythium spp.  Sclerotinia sclerotiorum  Septoria apiicola Viruses and virus-like organisms All, but especially Celery mosaic virus and Cucumber mosaic virus  Asparagus officinalis Insects, mites and nematodes at all stages of their development  Brachyorynella asparagi  Hypopta caestrum  Platyparea poecyloptera Fungi  Fusarium spp.  Rhizoctonia violacea Viruses and virus-like organisms All  Beta vulgaris Insects, mites and nematodes at all stages of their development  Pegomyia betae Fungi  Phoma betae Viruses and virus-like organisms All, but especially Beet necrotic yellow vein virus  Brassica oleracea Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Heterodera spp.  Lepidoptera, but especially Pieris brassicae  Thysanoptera, but especially Frankliniella occidentalis Bacteria  Pseudomonas syringae pv. maculicola  Xanthomonas campestris pv. campestris Fungi  Alternaria brassicae  Mycosphaerella spp.  Phoma lingam  Plasmodiophora brassicae  Pythium spp.  Rhizoctonia solani Viruses and virus-like organisms All, but especially Cauliflower mosaic virus, Tospovirusses and Turnip mosaic virus  Brassica pekinensis Insects, mites and nematodes at all stages of their development  Aphididae  Lepidoptera, but especially Pieris brassicae Bacteria  Erwinia carotovora  Xanthomonas campestris pv. campestris Fungi  Alternaria brassicae  Botrytis cinerea  Mycosphaerella spp.  Phoma lingam  Plasmodiophora brassicae  Sclerotinia spp. Viruses and virus-like organisms All, but especially Tospoviruses  Capsicum annuum Insects, mites and nematodes at all stages of their-development  Aleyrodidae  Leptinotarsa decemlineata  Ostrinia nubilalis  Phthorimaea operculella  Tetranychidae  Thysanoptera, but especially Frankliniella occidentalis Fungi  Leveillula taurica  Pyrenochaeta lycopersici  Pythium spp.  Phytophthora capsici  Verticillium albo atrum  Verticillium dahliae Viruses and virus-like organisms All, but especially Cucumber mosaic virus, Tomato mosaic virus, Pepper mild mottle virus and Tobacco mosaic virus  Cichorium endivia Insects, mites and nematodes at all stages of their development  Aphididae  Thysanoptera, but especially Frankliniella occidentalis Fungi  Botrytis cinerea  Erysiphe cichoriacearum  Sclerotinia spp. Viruses and virus-like organisms All, but especially Beet western yellow virus and Lettuce mosaic virus  Cichorium intybus Insects, mites and nematodes at all stages of their development  Aphididae  Napomyza cichorii  Apion assimile Bacteria  Erwinia carotovora  Erwinia chrysanthemi  Pseudomonas marginalis Fungi  Phoma exigua  Phytophthora erythroseptica  Pythium spp.  Sclerothinia sclerotiorum  Citrullus lanatus Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Meloidogyne spp.  Polyphagotarsonemus latus  Tetranychus spp.  Thysanoptera, but especially Frankliniella occidentalis Fungi  Colletotrichum lagenarium Viruses and virus-like organisms All, but especially Watermelon mosaic virus 2  Cucumis melo Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Meloidogyne spp.  Polyphagotarsonemus latus  Tetranychus spp.  Thysanoptera, but especially Frankliniella occidentalis Bacteria  Pseudomonas synringae pv. lachrymans Fungi  Colletotrichum lagenarium  Fusarium spp.  Pythium spp.  Sphaerotheca fuliginea  Verticillium spp. Viruses and virus-like organisms All, but especially Cucumber green mottle virus, Cucumber mosaic virus and Squash mosaic virus  Cucumis sativus Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Delia platura  Meloidogyne spp.  Polyphagotarsonemus latus  Tetranychus spp.  Thysanoptera, but especially Frankliniella occidentalis Bacteria  Pseudomonas syringae pv. lachrymans Fungi  Fusarium spp.  Phytophthora spp.  Pseudoperonospora cubensis  Pythium spp.  Rhizoctonia spp.  Sphaerotheca fuliginea  Verticillium spp. Viruses and virus-like organisms All  Cucurbita maxima Insects, mites and nematodes at all stages of their development  Aleyrodidade  Aphididae  Meloidogyne spp.  Polyphagotarsonemus latus  Tetranychus spp.  Thysanoptera, but especially Frankliniella occidentalis Viruses and virus-like organisms All  Cucurbita pepo Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Meloidogyne spp.  Polyphagotarsonemus latus  Tetranychus spp.  Thysanoptera, but especially Frankliniella occidentalis Bacteria  Pseudomonas syringae pv. lachrymans Fungi  Fusarium spp.  Sphaerotheca fuliginea  Verticillium spp. Viruses and virus-like organisms All, but especially Cucumber mosaic virus, Squash mosaic virus, Zucchini yellow mosaic virus and Tospoviruses  Cynara cardunculus and Cynara scolymus Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Thysanoptera Fungi  Bremia lactucae  Leveillula taurica f. sp. cynara  Pythium spp.  Rhizoctonia solani  Sclerotium rolfsii  Sclerotinia sclerotiorum  Verticillium dahliae Viruses and virus-like organisms All  Foeniculum vulgare Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Thysanoptera Bacteria  Erwinia carotovora subsp. carotovora  Pseudomonas marginalis pv. marginalis Fungi  Cercospora foeniculi  Phytophthora syringae  Sclerotinia spp. Viruses and virus-like organisms  Celery mosaic virus  Lactuca sativa Insects, mites and nematodes at all stages of their development  Aphididae  Meloidogyne spp.  Thysanoptera, but especially Frankliniella occidentalis Fungi  Botrytis cinerea  Bremia lactucae  Pythium spp. Viruses and virus-like organisms All, but especially Lettuce big vein, Lettuce mosaic virus and Lettuce ring necrosis  Lycopersicon lycopersicum Insects, mites and nematodes at all stages of their development  Aphididae  Aleyrodidae  Hauptidia maroccana  Meloidogyne spp.  Tetranychus spp.  Thysanoptera, but especially Frankliniella occidentalis  Vasates lycopersici Bacteria  Pseudomonas syringae pv. tomato Fungi  Alternaria solani  Cladosporium fulvum  Colletotrichum coccoides  Didymella lycopersici  Fusarium oxysporum  Leveillula taurica  Phytophthora nicotianae  Pyrenochaeta lycopersici  Pythium spp.  Rhizoctonia solani  Slerotinia sclerotiorum  Verticillium spp. Viruses and virus-like organisms All, but especially Cucumber mosaic virus, Potato virus X, Potato virus Y, Tobacco mosaic virus, Tomato mosaic virus and Tomato yellow leaf curl virus  Rheum spp. Bacteria  Agrobacterium tumefaciens  Erwinia rhapontici Fungi  Armillariella mellea  Verticillium spp. Viruses and virus-like organisms All, but especially Arabis mosaic virus and Turnip mosaic virus  Solanum melongena Insects, mites and nematodes at all stages of their development  Aleyrodidae  Aphididae  Hemitarsonemus latus  Leptinotarsa decemlineata  Meloidogyne spp.  Tetranychidae  Thysanoptera, but especially Frankliniella occidentalis Fungi  Fusarium spp.  Leveillula taurica f. sp. cynara  Rhizoctonia solani  Pythium spp.  Sclerotinia sclerotiorum  Verticillium spp. Viruses and virus-like organisms All, but especially Cucumber mosaic virus, Eggplant mosaic virus, Potato virus Y and Tobacco mosaic virus